United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3604
                                     ___________

David Washington Spikes;                  *
Monique Caldwell Spikes,                  *
                                          *
                    Appellants,           * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Century Management, Inc.,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: May 4, 2000

                                    Filed: May 18, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       David Washington Spikes and Monique Caldwell Spikes appeal the district
court's adverse grant of summary judgment in the Spikes' negligence action against
Century Management, Inc. Having considered the record and the parties' briefs, we
conclude the grant of judgment was proper for the reasons stated by the district court.
We thus affirm. See 8th Cir. R. 47B.
     We deny Century Management's motions to strike portions of the Spikes'
appendix.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-